FIRST AMENDMENT TO
CURTISS-WRIGHT ELECTRO-MECHANICAL DIVISION
PENSION PLAN

                WHEREAS, pursuant to Section 18 of the Curtiss-Wright
Electro-Mechanical Division Pension Plan (“Pension Plan”), the Administrative
Committee (the “Committee”), may amend the Pension Plan; and

                WHEREAS, the Committee desires to amend the Pension Plan to
specify the relationship among certain corporate entities owned or controlled by
Curtiss-Wright Corporation and to comply with Treasury regulations regarding
retroactive annuity starting dates,

                NOW, THEREFORE, IT IS RESOLVED that the Pension Plan is amended
in the following respects, effective as of January 1, 2004, except as otherwise
specified below:

1.             Section I.29 is amended by deleting the phrase “the
Electro-Mechanical Division of Curtiss-Wright Flow Control Corporation” and by
inserting in lieu thereof the phrase “the operations denominated as the
Electro-Mechanical Division, which operations were acquired by Curtiss-Wright
Electro-Mechanical Corporation, a wholly owned subsidiary of Curtiss-Wright Flow
Control Corporation, a wholly owned subsidiary of the Company”.

2.             Subsection 10.A shall be amended by replacing the term
“retirement date”, in each place that it appears, with the term “Annuity
Starting Date.”

3.             Subsection 10.C shall be amended by replacing the term
“retirement date” with the term “Annuity Starting Date.”

4.             Subsection 10.C shall be further amended by adding the following
at the end thereof:

  If (i) an Employee retires or terminates employment before his Normal
Retirement Date, then reaches his Normal Retirement Date before he elects to
commence pension payments, and fails to elect one of the forms of pension
payment specified above, or (ii) an Employee retires on or after reaching Normal
Retirement Date and fails to elect one of the forms of pension payment specified
above, the Employee’s pension payments shall, except as provided in Subsection
10.P.3, commence as of the later of his Normal Retirement Date or actual
retirement date, and as soon as practicable following the later of his Normal
Retirement Date or his actual retirement, in the normal form of payment
specified in Subsection 10.A.


--------------------------------------------------------------------------------

  An Employee’s election to commence pension payments shall be made in
accordance with procedures established by the Administrator, including, but not
limited to, procedures regarding (i) the date by which an Employee must request
a benefit calculation and election forms based on a particular Annuity Starting
Date and (ii) the date by which an Employee must return such forms for the
benefit to commence on such Annuity Starting Date. Such procedures shall provide
that an Employee’s Annuity Starting Date shall in no event be earlier than the
date on which the Employee makes a request for a benefit calculation and
election forms.

5.            Section 10 shall be amended by adding Subsections 10.P and 10.Q,
to read as follows:

P. If the written explanation described in Subsection 10.A is provided to a
Participant after the Annuity Starting Date to which it relates, the following
provisions shall apply:  

1. If any payments are required to be made under the provisions of this Plan
retroactive to an Annuity Starting Date that is before the date on which such
payments actually commence, an appropriate adjustment shall be made for interest
through the date of distribution at a rate determined in a uniform and
non-discriminatory manner by the Administrator. Notwithstanding the foregoing,
if the benefit is subject to the requirements of section 417(e)(3) of the Code,
and the Employee would receive a greater amount by applying the actuarial
assumptions specified in Subsection 10.J determined as of the date on which
payments actually commence to compute the benefit, then the Employee shall
receive such greater amount. Furthermore, notwithstanding the foregoing, the
amount of the benefit (other than a benefit that is not subject to the
requirements of section 417(e)(3) of the Code and commences within 12 months of
the Annuity Starting Date) must satisfy the requirements of Appendix B using the
actuarial assumptions specified in Subsection 10.J determined as of the Annuity
Starting Date and as of the date on which payments actually commence, whichever
produces a smaller benefit.   2. The Employee’s election to commence benefits
must include the Employee’s affirmative election of such Annuity Starting Date,
and any required consent of the Employee’s spouse, if applicable, must include
an affirmative election of such Annuity Starting Date. For this purpose, the
Employee’s spouse is determined based on the date that pension payments actually
commence.

2

--------------------------------------------------------------------------------

3. If (i) an Employee terminates employment or retires before his Normal
Retirement Date, then reaches his Normal Retirement Date before he elects to
commence pension payments, and fails to elect one of the forms of pension
payment specified in Subsection 10.C, and the requirements of Subsection 10.P.2
are not satisfied or (ii) an Employee retires on or after reaching Normal
Retirement Date, fails to elect one of the forms of pension payment specified in
Subsection 10.C, and the requirements of Subsection 10.P.2 are not satisfied,
the Employee’s pension payments shall commence as soon as practicable following
the later of his Normal Retirement Date or his actual retirement in the normal
form of payment specified in Subsection 10.A and shall be actuarially increased
using the assumptions specified in Subsection 10.J to reflect commencement after
his Normal Retirement Date or actual retirement date, as applicable.  

Q. For purposes of this Section 10, “Annuity Starting Date” means either the
first day of the first period for which an Employee is paid an annuity under
this Plan or, in the case of a benefit not payable in the form of an annuity,
the first day on which all events have occurred that entitle the Employee to
such benefit.

                IN WITNESS WHEREOF, this amendment has been executed on this
____ day of February, 2005.


____________________________

____________________________

3

--------------------------------------------------------------------------------

SECOND AMENDMENT TO
CURTISS-WRIGHT ELECTRO-MECHANICAL DIVISION
PENSION PLAN

                WHEREAS, pursuant to Section 18 of the Curtiss-Wright
Electro-Mechanical Division Pension Plan (“the Plan”), the Administrative
Committee (the “Committee”), may amend the Plan; and

                WHEREAS, Curtiss-Wright Electro-Mechanical Corp. (“CWEMC”), as
the result of the transaction effective November 1, 2004, by which it acquired
certain assets and assumed certain liabilities from Flowserve US Inc.
(“Flowserve”), which assets and liabilities related to operations that were
known as the Governmental Marine Business Unit (“GMBU”) of Flowserve, has
established and maintains the Engineered Pump Division (“EPD”) of CWEMC; and

                WHEREAS, the Committee desires to amend the Plan to designate
EPD as an Employer for purposes of the Plan and to implement special provisions
applicable to certain represented employees who became participants in
connection with the acquisition of EPD,

                NOW, THEREFORE, IT IS RESOLVED that the Pension Plan is amended
in the following respects, effective as of November 1, 2004:

1.             Appendix D is amended by deleting the sentence “No additional
entities.” and inserting the following new Item 1:

                1.       Engineered Pump Division

A. The business unit denominated the Engineered Pump Division (“EPD”), which
unit comprises operations that were acquired by Curtiss-Wright
Electro-Mechanical Corporation from Flowserve US Inc. (“Flowserve”) and that,
prior to such acquisition, were known as the Governmental Marine Business Unit
(“GMBU”) of Flowserve, shall be deemed an Employer for purposes of the Plan,
effective as of November 1, 2004.   B. Effective as of November 1, 2004, the EPD
business unit shall not be an Excluded Unit for any purpose under the Plan.   C.
For the purpose of determining the Eligibility Service and Vesting Service of an
Employee who had been employed at the GMBU operations of Flowserve prior to
November 1, 2004, the GMBU operations of the Flowserve shall be deemed to be a
business unit of the Company that had been designated as an Excluded Unit.


--------------------------------------------------------------------------------

2.             Appendix E is added to the Plan, to read in its entirety as
follows:

Appendix E – Special Rules Applicable to
Specified Represented Employees at Engineered Pump Division

                1.       Employees subject to Appendix E

  In accordance with the provisions of the agreement between Curtiss-Wright
Electro-Mechanical Corporation (“CWEMC”) and Flowserve US Inc. (“Flowserve”)
pursuant to which CWEMC acquired from Flowserve operations theretofore known as
the Governmental Marine Business Unit (“GMBU”), the provisions of this Appendix
E shall be applicable only to the following employees at the Engineered Pump
Division (“EPD”) of CWEMC, who are represented by Local 8228 of the United
Steelworkers of America (herein “the Grandfathered Represented Employees”):  

  Tony Amato   Russ Saylor   Tom Volkert

                2.       Eligibility for Special Early Retirement Benefits

  Any Grandfathered Represented Employee who  

(a) has completed at least 15 years of Eligibility Service and who either

(i) has attained age 55 or and whose combined age and years of Eligibility
Service equals 75 or more or (ii) has not attained age 55 and whose combined age
and years of Eligibility Service equals 80 or more, and  

(b) either

(i) has been laid off and not recalled within 2 years, or (ii) whose employment
has been terminated as a result of a permanent shutdown of the plant or a
division thereof, or (iii) who has been laid off as a result the permanent
shutdown of a division of the plant and not recalled within 2 years or who has
reached the requirements for a Normal Retirement Pension or an Early Retirement
Pension at any time during said two-year period of layoff,

  shall be eligible to retire and shall upon his retirement be eligible for a
pension. His eligibility under clause (b)(i) of the foregoing sentence shall be
determined as of the end of such two-years of layoff; his eligibility under
clause (b)(ii) of the foregoing sentence shall be determined as of the date of
his termination of employment; and his eligibility under clause (b)(iii) of the
foregoing sentence shall be determined as of the date that he reaches the
requirements for a Normal Retirement Pension or an Early Retirement Pension.

2

--------------------------------------------------------------------------------

  Notwithstanding any provision hereof to the contrary, no pension shall be
payable in accordance with this Appendix E for any month with respect to which
the Grandfathered Represented Employee claims and is eligible for sickness or
accident benefits provided under an Employer program or for similar benefits
provided under law. For the purpose of determining a Grandfathered Represented
Employee’s eligibility for benefits in accordance with this Appendix E, his
years of Eligibility Service shall include his period of employment with
Flowserve and its predecessors at GMBU, as determined in accordance with the
provisions of Part B-7 of the Flowserve Corporation Pension Plan (the “Flowserve
Plan”).

                3.       Determination of Special Early Retirement Pension

  The amount of the special early retirement pension payable to a Grandfathered
Represented Employee who becomes eligible for such pension in accordance with
Paragraph 2 shall be determined in accordance with the provisions of Section 4
or Section 5, as applicable, except that (a) the pension will not be actuarially
reduced for early commencement; (b) in no month will the pension amount be less
than the minimum pension in effect at the time of his retirement; and (c) in no
month will the amount of his pension, when added to the pension payable to him
under Section 5.2 of Part B-7 of the Flowserve Plan, be less than the amount
that would have been payable to him if he had continued to participate in Part
B-7 of the Flowserve Plan until the date that he became eligible for a pension
in accordance with Paragraph 2 of this Appendix E, taking account of the
provisions of Section 5.2 of Part B-7 of the Flowserve Plan relating to the date
at which any pension reduction attributable to Social Security benefits may
commence.” 

                IN WITNESS WHEREOF, this amendment has been executed on this
____ day of February, 2005.


____________________________

____________________________

3

--------------------------------------------------------------------------------